Title: To George Washington from John Jay, 1 March 1789
From: Jay, John
To: Washington, George



Dear Sir
New York 1 March 1789

Reflecting that our wishes to see you here, would probably soon be gratified, it occurred to me that if you inclined to have of the Spanish Breed of Horses, it would be but little Trouble for one of your Servants to bring up some mares to put to my Horse. I take the Liberty therefore of mentioning this Circumstance—the mares on arriving here, shall be immediately sent to my Farm, where proper Care will be taken of them. The Horse is one of the largest, but not one of the finest of that kind—being in my opinion not more than a third Rate. His Colts however exceed my Expectations, and are very promising.
It is still doub[t]ful whether Senators will be appointed for this State—but our accounts from the Country afford Reason to hope that a greater number of fœderal characters will be sent to the lower House, than was expected. our attorney General,

Mr Benson, a very worthy man will probably be one of them.. With the greatest Respect & Esteem I am Dear Sir your affte & hble Servt

John Jay

